DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is not clearly understood because “said directing slot” lacks a clear antecedent basis.  Is this the same element as the “air directing orifice”?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-8, 11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/130425.
WO 2014/130425 disclose a vehicle air dam comprising a front panel (204-4) having a downward facing surface at a lateral front edge at least one aerodynamic air curtain forcing air downward toward the ground for creating an aerodynamic barrier to reduce turbulence caused by the underbody of the vehicle, as shown in Figure 2A and disclosed in paragraph [0051].  The downward facing surface includes a plurality of removable clips which include an air jet module (110) positioned to inject air through an air directing orifice in the clip, as disclosed in paragraph [0025] and [0027] and shown in Figures 5A-5C. The clip attachment has an air directing orifice formed by the open end of the slot between plates (502-1,502-2) for directing air in a preselected direction, as shown in Figures 5A and 5B.   The plurality of removable clips direct air in preselected direction for providing the aerodynamic curtain, as disclosed in paragraph [0045].  In reference to claim 2, a plurality of jets (110) are provided on the edge for forming a wall of air engaging the ground and creating the air dam.  In reference to claim 5, the amount of air supplied to the air curtain is adjusted in accordance to the vehicle speed, as disclosed in paragraphs [0037] and [0079]-[0082].  In reference to claim 7, the air jet module (518) is secured to a clip attachment (502), as disclosed in paragraph [0060].  The clip attachment has an .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/130425.
WO 2014/130425 does not disclose the claimed dimension.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the downward facing surface of WO 2014/130425 between about 50-70 mm from the ground to reduce airflow under the vehicle to reduce drag and improve fuel economy.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/130425 in view of Refai-Ahmed et al. (US 2016/0061194).
WO 2014/130425 discloses the clip attachment has tabs for positioning the clip.  In reference to claim 10, the tabs have facing portions for being attached to the rear side of the body panel (204-4).  The facing portion is located on the surface opposite to the surface facing towards element (502-1), as shown in Figure 5B.   However, WO 2014/130425 does not explicitly disclose the apertures.
Refai-Ahmed et al. teaches providing screws to tabs (62,64) to secure a synthetic jet to surface, as shown in Figure 5 and disclosed in paragraph [0035].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use screws with the tabs of WO 2014/130425, as taught by Refai-Ahmed et al., to be received in holes in the rear side of the body panel to securely connect the air jet module to the body panel that allows easy removal if a part is damaged and needs to be replaced.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/130425.

It would have been obvious to one of ordinary skill in the art before the effective filing date to vary the preselected direction of the nozzle directing orifices of WO 2014/130425 along the edge to provide the most effective air dam for a particular vehicle.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/130425.
WO 2014/130425 does not disclose the attachment clips are configured such that the angle of attack of the nozzle directing orifices are directed for providing the same angle of attack of air flow along substantially the entire edge of the panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the attachment clips such that the angle of attack of the nozzle directing orifices of WO 2014/130425 are directed for providing the same angle of attack of air flow along substantially the entire edge of the panel to provide the most effective air dam.
Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive.  Applicant has argued Menicovich does not disclose the clips are removable and the clips have an orifice.  The examiner disagrees because the removable connection between the clips and the vehicle is disclosed in paragraphs .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        February 7, 2022